Case 5:17-cv-00097-EKD-JCH Document 174 Filed 12/13/18 Page 1 of 1 Pageid#: 4669




                             IN THE UNITED STATES DISTRICT COURT                          12/13/2018
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                    HARRISONBURG DIVISION                            S/J.Vasquez

  JOHN DOE, by and through his next friend,      )
  NELSON LOPEZ, on behalf of himself and         )
  all persons similarly situated,                )
                                                 )
              Plaintiffs,                        )
                                                 )     Civil Action No. 5:17-cv-97
   v.                                            )
                                                 )     By: Elizabeth K. Dillon
  SHENANDOAH VALLEY JUVENILE                     )         United States District Judge
  CENTER COMMISSION,                             )
                                                 )
              Defendant.                         )

                                             ORDER

         For the reasons set forth in the accompanying memorandum opinion, it is hereby

  ORDERED as follows:

         1. Defendant’s motion in limine to exclude the expert testimony of Paul Diver, Ph.D.
            (Dkt. No. 103) is GRANTED IN PART and DENIED IN PART;

         2. Defendant’s motion in limine to exclude the expert testimony of Andrea Weisman,
            Ph.D., (Dkt. No. 101) is GRANTED;

         3.    Defendant’s motion in limine to exclude expert testimony of Gregory Lewis, Psy.D.
              (Dkt. No. 105) is GRANTED IN PART and DENIED IN PART;

         4.   Defendant’s motion for sanctions (Dkt. No. 141) is DENIED; and

         5. Defendant’s motion in limine to exclude evidence of non-class members (Dkt. No.
            131) is GRANTED IN PART and DENIED IN PART.

         The clerk is directed to send a copy of this order and the memorandum opinion to all

  counsel of record.

         Entered: December 13, 2018.

                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge
